Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A2 in the reply filed on 6 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 15 and 19 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Choi et al. (US Pub 2018/0159185 cited in IDS).
In regard to claim 12, Choi et al. teach a rechargeable battery pack 20 comprising: at least one pouch cell 11; and at least one interrupter 31 designed to at least temporarily interrupt a current draw from the pouch cell or from the rechargeable battery pack, the interrupter tripped by an expansion of the pouch cell, the interrupter being designed as a mechanical switch (switch 31 - paragraphs [0033-0059], figures 1-7).
In regard to claim 13, the interrupter (switch 31) is part of an electrical circuit, the pouch cell 11 itself electrically integrated in the electrical circuit (entire battery module 20 is considered an electrical circuit from terminal to terminal).
In regard to claim 15, the electrical circuit (entire module 20 including bus bar 21) surrounds or delimits the pouch cell at least in sections (figures 1-7; bus bar delimits a side of the battery cell and/or entire module 20 is delimited by module packaging).
In regard to claim 19, wherein the mechanical switch is reversibly actuable (paragraph [0039] - switch 31 connects or disconnects the leads 12 from bus bar 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub 2018/0159185 cited in IDS) as applied to claim 12.
In regard to claim 14, the prior art teaches the battery pack as applied above but does not specifically disclose the pouch cell is integrated in an in series connection.  However, as battery cells are connected in either one of two arrangements (series or parallel), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the cell in series as such is conventional in the art depending on the desired output characteristics of the battery.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 20150162593-A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723